Citation Nr: 1035440	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-26 369	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to April 1964.  
The Veteran died in 2004.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In November 2006, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the claims file.

This claim was previously before the Board in July 2007, when the 
claim of service connection for the cause of the Veteran's death 
was denied and a claim for accrued benefits was remanded to the 
RO.  The Appellant appealed the denial of the cause of death 
claim to the United States Court of Appeals for Veterans Claims 
(Court), which in October 2009 issued a Memorandum Decision 
vacating the Board's decision and remanding the case pursuant to 
38 U.S.C. § 7252(a). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

At the time of the Veteran's death, he had a pending claim of 
service connection for a left leg disability.  After the 
Veteran's death in October 2004, the Appellant filed a timely 
claim for accrued benefits in November 2004, which was denied by 
a rating decision issued in February 2005.  The Appellant filed a 
timely notice of disagreement with this decision in May 2005.  

At the time of the Board's decision in July 2007, a Statement of 
the Case had not been issued, and the issue of entitlement to 
accrued benefits was remanded to the RO in accordance with the 
provisions of Manlincon v. West, 12 Vet. App. 238 (1999).

The cause of the Veteran's death in October 2004 was listed on 
the Death Certificate as sepsis.  In the July 2007 decision, the 
Board considered the claim of service connection for the cause of 
the Veteran's death and noted that he was service-connected only 
for bilateral hearing loss and tinnitus at the time of his death.  
The Appellant argued that the Veteran's sepsis was attributable 
at least in part to the alleged leg injury in service.

In the October 2009 Memorandum Decision, the Court noted the 
Appellant's testimony at hearing that she had been told by the 
Veteran's physician that his in-service injury could possibly 
have contributed to his death from sepsis.  The Court determined 
this evidence was sufficient proof that the claim of service 
connection for the cause of death was inextricably intertwined 
with the claim for accrued benefits, based on the pending claim 
of service connection for a left leg disability. 

As such, the Court determined that the Board's decision on 
service connection for the cause of the Veteran's death was 
premature and should be vacated pending the outcome of the claim 
for accrued benefits.  Therefore, pursuant to the Court's 
decision, the claim is remanded to the RO to be considered along 
with the claim for accrued benefits.

In addition, the Court noted that VA records identified by the 
Appellant had not been obtained.




Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the VA Medical 
Center in Columbia, South Carolina, since 
2001, specifically any treatment records 
or consultation reports of Dr. Thomas.  If 
necessary ask the Appellant for more 
information as to the date and the VA 
facility where the Veteran was treated.  
If the records do not exist or that 
further efforts to obtain the records 
would be futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).

2.  Whether or additional evidence is 
receive, furnish the Appellant and her 
representative a statement of the case on 
the claim of service connection for a left 
leg disability for the purpose of accrued 
benefits.  If the decision remains adverse 
to the Appellant, notify the Appellant 
that she must timely file a substantive 
appeal in order for the Board to review 
any adverse determination.

3.  Whether or additional evidence is 
receive, furnish the Appellant and her 
representative a supplemental statement of 
the case on the claim of service 
connection for the cause of the Veteran's 
death.  If the decision remains adverse to 
the Appellant, return the case to the 
Board.







The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
